DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	A certified copy of each application to which foreign priority is claimed is now in the application file.

Conclusion 
3.	Claims 1, 4, 5, and 7 remain allowed per the examiner’s amendment set forth in the Notice of Allowability mailed on February 2, 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637